48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Duke E. HUBBARD, Plaintiff-Appellant,v.AMERICAN AIRLINES, INCORPORATED, Defendant-Appellee.
No. 94-1903.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 1, 1995.Decided March 6, 1995.

ARGUED:  Charles Michael Putterman, ROSENTHAL & PUTTERMAN, Raleigh, NC, for Appellant.  Thomas A. Farr, Raleigh, NC, for Appellee.  ON BRIEF:  Michael C. Lord, Raleigh, NC, for Appellee.
Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Prince Duke Ellington Hubbard (Hubbard) appeals the district court's dismissal of his complaint against American Airlines, Incorporated (American) for lack of subject matter jurisdiction.  Fed.R.Civ.P. 12(b)(1).  The district court held Hubbard's claims that American had violated his rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. Secs. 2000e-2000e-17 (West 1994) and under 42 U.S.C.A. Sec. 1981 (West 1994) are subject to arbitration under the Railway Labor Act, 45 U.S.C.A. Secs. 151-184 (West 1986 & Supp.1994), and, because Hubbard had not yet submitted those claims to arbitration, it lacked subject matter jurisdiction to hear his case.  Because the district court did not have the benefit of the Supreme Court's decision in Hawaiian Airlines, Inc. v. Norris, 114 S.Ct. 2239 (1994), decided six days after the district court entered its order, we vacate and remand this case for further consideration in light of Hawaiian Airlines.1  VACATED AND REMANDED



1
 We note that the Supreme Court granted certiorari and vacated and remanded for further considertion in light of Hawaiian Airlines, the Fifth Circuit's decision in Hirras v. National R.R. Passenger Corp., 10 F.3d 1142 (5th Cir.1994), on which the district court relied, in part, as authority in dismissing this case